BARCLAY, L
This is an appeal from an interlocutory decree' awarding alimony pendente lite. The case has been in this court before on a similar appeal, reported Marx v. Marx, 89 Mo. App. (St. L.) 455. The present appeal involves merely the construction of the opinion of the court in the former appeal just cited.
Upon the last hearing of the motion for alimony pending the suit now under review, the trial court held that the judgment of this court, in the opinion above mentioned, was conclusive upon the allowance for alimony and that said opinion fixed the allowance at one hundred and fifty dollars per month and interest on the fifteen-thousand-dollar item mentioned therein.
The learned trial judge at the last hearing of this motion inquired whether there had been any change in defendant’s condition since the opinion of the St. Louis Court of Appeals. He declined to go into the investigation of the propriety of any other allowance of alimony than that above indicated. His view was that the decision of this court had relieved him of the necessity of determining what the alimony should be, except for the period of time subsequent to the decision by this *174court. The court declined to go into the general merits of the motion, otherwise than as above stated.
So the only question presented by the present order concerns the effect properly to be given to the prior decision cited.
1. Orders allowing alimony pending a divorce suit have been held appealable so often that we treat the question of the right of appeal from them as settled by precedent. State ex rel. Gercke v. Seddon, 93 Mo. 520; Adams v. Adams, 49 Mo. App. (St. L.) 592; Mahn v. Mahn, 70 Mo. App. (St. L.) 337; Penningroth v. Id., 71 Mo. App. (St. L.) 438.
2. We think the correct construction of the opinion in the former case is that the motion for alimony pendente lite should have been reheard on its merits. The opinion of the learned judge who spoke for this court on the former appeal does not bar such an investigation. The views expressed of the evidence then before the court do not countervail the order for a rehearing of the motion for alimony. If the intention of this court had been to preclude a full re-examination of the motion on the merits thereof, the remand would have included directions much more specific than those contained in the former opinion.
The motion should be reheard on its merits. The last order is reversed and the cause remanded that this may be done.
Bland, P. J., and Goode, J., concur.